Citation Nr: 0204345	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-23 909	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1942 to July 1943.

2.	On January 30, 2002, prior to the promulgation of a 
decision in the appeal, the appellant notified the Board in 
writing that she wanted to withdraw her appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.


REMAND

In a November 2001 decision, the RO denied the appellant's 
claims regarding:  
1) whether there was clear and unmistakable error in a 
December 1970 RO decision which denied service connection for 
the cause of the veteran's death; and 
2) whether new and material evidence had been presented to 
reopen a claim of service connection for the cause of the 
veteran's death.  At a January 2002 Travel Board hearing and 
in a statement filed at the RO, the appellant expressed her 
timely notice of disagreement with the November 2001 RO 
decision regarding error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.201, 20.300, 20.302; Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  As the appellant has not yet been furnished 
with an initial statement of the case, appropriate action 
must be taken.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the appellant a 
statement of the case with respect to her 
claim regarding whether there was clear 
and unmistakable error in a December 1970 
decision which denied service connection 
for the cause of the veteran's death. 

2.  The parties are informed that it 
appears that the notice of disagreement 
is limited to the issue of clear and 
unmistakable error.  The parties are 
informed that if they intend to appeal 
the new and material issue, they should 
clarify that point.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
H.N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



